Citation Nr: 0701318	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disorder manifested by chest pain.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2003 rating decision by the Oakland RO.

The matter of entitlement to service connection for a left 
ankle disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's hypertension was not manifested in service 
or in the first postservice year and is not shown to be 
related to his service.

2.  A current respiratory disorder manifested by chest pain 
is not shown.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Service connection for a respiratory disorder manifested 
by chest pain is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via July 2003 letter the veteran was notified of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.   VCAA notice case 
was provided prior to the initial adjudications.  

While the veteran did not receive notice regarding ratings of 
the disabilities on appeal or effective dates of awards (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration.  Hence, the veteran is not 
prejudiced by the lack of such notice.
The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  As 
there is no evidence of injury, disease or event related to 
hypertension during service, and no evidence of a current 
respiratory disorder manifested by chest pain, an examination 
for an opinion as to a possible relationship between these 
disabilities and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.

II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination.  The veteran's blood pressure at the time was 
130/80.  An undated record from Lackland Air Force Base 
indicates the veteran complained of bilateral chest wall 
pain.  His lungs were clear and bedrest was prescribed.  In 
February 1966, he complained of chest pain, shortness of 
breath, and an upper respiratory infection.  Chest 
examination revealed distinct rales.  The impression was mild 
bronchitis.  In March 1966, the veteran complained of 
difficulty breathing.  A notation indicates that a prior 
history of the same complaints at Lackland.  The impression 
was hyperventilation, P-S reaction.  In October 1966, he 
complained of an upper respiratory infection, cough, and 
left-sided chest pain.  The impression was bronchitis.  Chest 
x-rays were within normal limits.  In December 1967, the 
veteran reported a three-day history of chest pain radiating 
to the back.  The impression was possible pleuritic pain of 
unknown etiology.  Chest x-rays that same month were normal.  
On November 1969 service separation examination, no 
abnormalities were noted.  The veteran's blood pressure was 
126/76.  An associated medical history report does not 
mention complaints, findings, or diagnosis of hypertension or 
a respiratory disorder.  On July 1972 Reserves enlistment 
examination, an associated medical history report notes the 
veteran reported occasional shortness of breath.  On 
evaluation the lungs and chest were normal.  The veteran's 
blood pressure was 130/90.  

An August 2001 VA treatment record reflects a blood pressure 
reading of 187/91.  
June 2004 private treatment records note a blood pressure of 
140/100, and a second reading of  140/92.  The assessment 
included hypertension.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
hypertension is manifested to a compensable degree in the 
first year following the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no evidence that hypertension was manifested in 
service or in the veteran's first postservice year.  
Consequently, service connection for hypertension on the 
basis that it was first manifested in service, and persisted, 
or on a presumptive basis as a chronic disease under 
38 U.S.C.A. § 1112 is not warranted.  

A diastolic reading of 90 (suggesting hypertension) was noted 
on a Reserves enlistment examination in July 1972, 
approximately 2 1/2 years postservice, and hypertension is 
currently diagnosed.  Because hypertension was not manifested 
in service, and may not be service connected on a presumptive 
basis, to establish service connection for such disability it 
must be shown by competent evidence that it is causally 
related to the veteran's active service.  There record does 
not include any competent (medical) evidence to that effect.  
Because he is a layperson untrained in establishing a medical 
diagnosis or determining medical etiology, the veteran's own 
belief that his hypertension is due to events in service is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Without competent evidence of a nexus 
between the veteran's hypertension and his service, a 
preponderance of the evidence is against this claim, and it 
must be denied.

Regarding the claim seeking service connection for a 
respiratory disorder manifested by chest pain, the threshold 
matter that must be addressed (as in any claim seeking 
service connection) is whether the claimant actually has the 
disability for which service connection is sought.  The 
evidentiary record does not include any postservice diagnosis 
of a respiratory disability.  The bronchitis treated in early 
service (1966) was clearly acute, and resolved, as it was not 
noted during later service, on service separation 
examination, or on Reserves enlistment examination 2 1/2 years 
later.  Postservice treatment records secured do not show a 
medical diagnosis of a respiratory disorder.  Without current 
disability there is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for hypertension is denied.

Service connection for a respiratory disorder manifested by 
chest pain is denied.


REMAND

The veteran's service medical records show that he was 
treated for a severe left ankle sprain in October 1967 and 
was placed on a temporary physical profile.  October 2004 
private treatment records note that the veteran reported a 
bad left ankle sprain in service that bothered him over the 
years.  Left ankle X-rays revealed plantar calcaneal spur 
with suggestion of old fractures in the lateral aspect of the 
talus.  In a May 2005 statement, a private physician noted 
that the veteran has substantial left ankle degenerative 
joint disease; and added that physical examination and x-rays 
revealed findings that support the veteran's claim.  The 
veteran has not been examined by VA to discern whether there 
is a nexus between his left ankle arthritis and the left 
ankle injury he sustained in service.  Such examination is 
clearly indicated.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice requirements of the 
VCAA applied to all 5 elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  The veteran has not been 
provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings of ankle 
disability and effective dates of awards 
in accordance with the Court's guidance 
in Dingess/Hartman, supra.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the etiology of 
his current left ankle disability.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
The examiner should opine whether it is 
at least as likely as not that the 
veteran's current left ankle disability 
(to include any degenerative joint 
disease) is related to his service (and 
specifically to the severe left ankle 
sprain he sustained therein).  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


